UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7818



PATRICK BRITTON, a/k/a Gary Louis Ellis,

                                              Plaintiff - Appellant,

          versus


THOMAS A. CONSTANTINE, Administrator, Drug
Enforcement Administration; UNITED STATES OF
AMERICA; UNITED STATES DEPARTMENT OF JUSTICE;
DRUG ENFORCEMENT ADMINISTRATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
2524-L)


Submitted:   March 30, 2001                 Decided:   April 24, 2001


Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Britton, Appellant Pro Se. Richard Charles Kay, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Britton appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.      Accordingly, we affirm on the reasoning of

the district court.    See Britton v. Constantine, No. CA-00-2524-L

(D. Md. Nov. 27, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2